         Case 2:20-cv-00966-NR Document 353 Filed 08/10/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR PRESIDENT,              )
 INC., et al,                                )
                                             )
               Plaintiffs,                   )
                                             )
        v.                                   )    Civil Action No. 2:20-cv-966-NR
                                             )
 KATHY BOOCKVAR, et al,                      )
                                             )
               Defendants.                   )

              NOTICE OF WITHDRAWAL OF APPEARANCE OF COUNSEL
             FOR DEFENDANT MERCER COUNTY BOARD OF ELECTIONS

       Kindly withdraw the appearances of Steven B. Silverman, Elizabeth A. Dupuis, Molly E.

Meacham and Sean R. Keegan and the firm of Babst Calland Clements and Zomnir, PC as counsel

for Defendant Mercer County Board of Elections in the above-captioned action. William J.

Madden will remain as counsel for Defendant Mercer County Board of Elections.


                                                  /s/ Molly E. Meacham

                                                 Molly E. Meacham
                                                 Babst, Calland, Clements and Zomnir, P.C.
                                                 Two Gateway Center, 6th Floor
                                                 603 Stanwix St.
                                                 Pittsburgh, PA 15222
                                                 412.394.5400




 Dated: August 10, 2020
         Case 2:20-cv-00966-NR Document 353 Filed 08/10/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Notice of

Withdrawal of Appearance of Counsel for Defendant Mercer County Board of Elections was filed

electronically on August 10, 2020 and served via the Court’s CM/ECF system, pursuant to the

Federal Rules of Civil Procedures.



                                                   /s Molly E. Meacham
